Norval, J.
This action was brought by A. E. Alexander against Peter Pitz and C. J. Martin to foreclose a tax lien. From a decree in favor of plaintiff the defendants appeal.
Peter Pitz is the owner of the legal title to the real estate and the defendant Martin is the owner and holder of a mortgage upon said premises. The statute of limitations is pleaded as a defense.
Plaintiff’s grantor, S. N. Merriam, purchased the lands at tax sale on September 4, 1871, and the treasurer’s deed was issued on the 5th day of September, 1873, which failed to convey the title to the lands therein described by. reason of the failure of the treasurer to attach to the deed his official seal. The action was brought on the 13th day of September, 1888, or more than fifteen years after the date of the tax deed. Peter Pitz and his grantors have been in the actual, open, notorious, continuous, adverse, and exclusive possession and occupancy of said lands, as owner, for more than ten years prior to the commencement of the suit. The action is barred. The case falls within the decision in Black v. Leonard, 33 Neb., 745, and for the reasons given in opinion filed in that case the decree of the district court is reversed and the action
Dismissed.
The other judges concur.